UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


LORENZO MAGANA, #64570-019                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 4:17-CV-57
                                                 §   CRIMINAL ACTION NO. 4:13CR00014-001
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

         The above-styled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has

been presented for consideration, and no objections thereto having been timely filed, the Court is

of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

same as the findings and conclusions of the Court.

         It is accordingly ORDERED that the Final Judgment in United States v. Magana, Criminal

Action No. 4:13CR00014-001, is VACATED, that the Motion to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 (#7) is DISMISSED

without prejudice, and that the Clerk of Court shall re-enter the Final Judgment in United States

v. Magana, Criminal Action No. 4:13CR00014-001. All motions by either party not previously

ruled upon are DENIED. Movant has fourteen (14) days from the re-entry of the judgment

of conviction in which to file a notice of appeal under Rule 4(b)(4), Fed. R. App. P.


          Signed this date
          Jul 15, 2019
